Case 2:19-cv-00133-RSL Document 3-6 Filed 01/30/19 Page 1 of 4

EXHIBIT F
BN

“sa DW ws

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:19-cv-00133-RSL Document 3-6 Filed 01/30/19 Page 2 of 4

FILED
2019 JAN 29 02:53 PM The Honorable Andrea Darvas
KING COUNTY
SUPERIOR COURT CLERK
E-FILED

CASE #: 19-2-01930-1 KNT

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF KING

MICAELA RENOJ PEREZ, an individual,
No. 19-2-01930-1 KNT

Plaintiff,
NOTICE OF APPEARANCE

V.
(Clerk’s Action Required)

CITY OF TUKWILA, d/b/a TUKWILA
POLICE DEPARTMENT, a local
government entity; and BRENT FRANK, an

individual,

Defendants.

 

 

 

TO: MICAELA RENOJ PEREZ, AN INDIVIDUAL, Plaintiff

AND TO: ERIC S. NELSON, Attorney for Plaintiff
AND TO: THE CLERK OF THE ABOVE-ENTITLED COURT

YOU, AND EACH OF YOU, WILL PLEASE BE ADVISED that the undersigned
appears as attorney of record for Defendants CITY OF TUKWILA, D/B/A TUKWILA
POLICE DEPARTMENT, A LOCAL GOVERNMENT ENTITY; AND BRENT FRANK,
AN INDIVIDUAL. Defendants, without waiving any defects as to lack of jurisdiction over
subject matter, lack of jurisdiction over person, improper venue, insufficiency of process,
insufficiency of service of process, misjoinder or nonjoinder, hereby requests that any and
all further pleadings or notices of any nature or kind whatsoever affecting the rights of said

parties, except original process, be served upon the undersigned attorneys at the address

stated below.

NOTICE OF APPEARANCE - 1 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
ATTORNEYS AT LAW

19-2-01930-1 KNT 801 SECOND AVENUE, SUITE 1210
7 , SEATTLE, WASHINGTON 98104-1518
1002-0 1509/NOA-RBJ PHONE: (206) 623-8861
FAX: (206) 223-9423

 
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00133-RSL Document 3-6 Filed 01/30/19 Page 3 of 4

DATED: January 29, 2019
KEATING, BUCKLIN & McCORMACK, INC., P.S.

By: /s/ Richard B. Jolley
Richard B. Jolley, WSBA #23473
Attorney for Defendants

801 Second Avenue, Suite 1210
Seattle, WA 98104-1518

Phone: (206) 623-8861

Fax: (206) 223-9423

Email: rjolley@kbmlawyers.com

NOTICE OF APPEARANCE - 2 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
ATTORNEYS AT LAW

19-2-01930-1 KNT 801 SECOND AVENUE, SUITE 1210
SEATTLE, WASHINGTON 98104-1518
1002-01509/NOA-RBJ PHONE: (206) 623-8861
FAX: (208) 223-9423

 
a

Oo OHO DT WB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00133-RSL Document 3-6 Filed 01/30/19 Page 4 of 4

DECLARATION OF SERVICE
I declare under penalty of perjury under the laws of the State of Washington that on

January 29, 2019, a true and correct copy of the foregoing document was served upon the

parties listed below via the method indicated:

Attorneys for

Eric S. Nelson, WSBA #22065
Nelson Injury Law, PLLC

1001 4th Avenue, Suite 4400
Seattle, WA 98154-1192

T: (206) 812-8000

F: (206) 691-8731

Email: eric@nelsoninjurylaw.com

M E-mail O United States Mail OO Legal Messenger

DATED this 29" day of January, 2019, at Seattle, Washington.

/s/ Christine Jensen Linder
Christine Jensen Linder, Legal Assistant

NOTICE OF APPEARANCE - 3 KEATING, BUCKLIN & MCCORMACK, INC., P.S.
ATTORNEYS ATLAW

19-2-01930-1 KNT 801 SECOND AVENUE, SUITE 1210
SEATTLE, WASHINGTON 98104-1518
1002-01509/NOA-RBJ PHONE: (206) 623-8861
FAX: (206) 223-9423

 
